Citation Nr: 0336762	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  02-12 714A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk


INTRODUCTION

The appellant had active service from September 1965 to 
August 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida Regional Office 
(RO).  

Pursuant to the veteran's request, in June 2003, a hearing at 
the RO was held before the undersigned who is a Veterans Law 
Judge who is signing this document and who was designated by 
the Chairman of the Board to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102 (West 2002).  A transcript of the 
hearing is of record.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's service medical reports show no complaints, 
treatment for or diagnosis of PTSD during active service.  On 
both enlistment and separation examinations, the veteran's 
psyche were evaluated as being normal.  

The veteran's personnel service records show that he received 
the Distinguished Flying Cross for Heroism award for his 
service in Vietnam, which he indicated caused his stressors.

At the June 2003 hearing, it was reported that the veteran 
acquired the necessary stressors for PTSD from his service in 
Vietnam, but without the medical diagnosis.  The veteran also 
reported that he requested a VA examination in the past, on 
several occasions, but had been denied because he did not 
have the medical diagnosis of PTSD and it was too expensive 
to go to a doctor and get a diagnosis.   

Since it does not appear that the veteran has been afforded a 
VA psychiatric examination specifically to determine whether 
he has a post-traumatic stress disorder (PTSD) and, if so, 
its etiology, it is the Board's opinion that such an 
examination should be arranged.

Additionally, during the pendency of this appeal, the 
Veterans Claim Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), was signed into law.  
38 U.S.C.A. § 5100 et seq. (West 2002).  Therefore, to fully 
comply with the VCAA, on remand, the RO must assure that the 
provisions of this new Act are complied with, including the 
notification requirement set forth in the new law.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans et. al. v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in 38 C.F.R. § 3.159(b)(1) to respond to 
a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding any 
information previously provided, a full year is allowed to 
respond to a VCAA notice.

Accordingly, the case is REMANDED for the following:

1.	The RO should send a letter to the 
veteran and his representative 
informing them of the pertinent 
provisions of the VCAA.  Specifically, 
it should be indicated which of the 
parties is responsible for obtaining 
which evidence.  The notice provided 
should also be in accord with the 
aforementioned Court cases, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
(West 2002), and any other applicable 
legal precedent.  See Quartuccio; 
Paralyzed Veterans of America; 
Disabled American Veterans, supra.

2.	The RO should arrange an examination 
by a VA board of 2 psychiatrists to 
determine the nature and etiology of 
any acquired post-traumatic stress 
disorder presently manifested.  The 
examiners should review the entire 
claims folder and express an opinion, 
with degree of probability expressed 
in terms of is it at least as likely 
as not, as to:  (1) What is the 
approximate date of onset of any 
acquired psychiatric disorder that may 
be currently manifested and its 
etiology; (2) is a post-traumatic 
stress disorder currently manifested, 
and (3) if a post-traumatic stress 
disorder is currently manifested, is 
it etiologically related to veteran's 
active service?  The examination 
report should contain a social, 
industrial, and military history, as 
well as clinical findings upon which 
the diagnosis is based, and provide an 
adequate rationale for the medical 
conclusions, including with regard to 
the sufficiency of the claimed 
stressors.  

In the event any additional 
examination/diagnostic studies (such 
as psychologic examination/testing) 
are medically deemed necessary to 
determine the etiology of the claimed 
disability, then these should be 
accomplished.  In making this 
determination, the examiners should 
consider any research information 
provided; and utilize the nomenclature 
regarding post-traumatic stress 
disorder set forth in the American 
Psychiatric Association Diagnostic and 
Statistical Manual of Mental 
Disorders, 4th edition (DSM-IV).  See 
38 C.F.R. § 4.130 (2003).  See also 
Cohen v. Brown, 10 Vet. App. 128, 139-
142 (1997).  If these matters cannot 
be medically determined without resort 
to mere conjecture, this should be 
commented upon by the examiners in 
their report(s).

3.	After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all 
the evidence of record.  If the action 
taken remains adverse to the veteran 
in any way, he and his representative 
should be furnished an appropriate 
Supplemental Statement of the Case 
(SSOC).

The SSOC should additionally include 
consideration and a discussion of 
38 C.F.R. § 3.655 if the veteran fails 
to appear for a scheduled examination.  
In such case, the RO should include a 
copy of the notification letter in the 
claims file as to the date the 
examination was scheduled and the 
address to which notification was 
sent.

The SSOC should additionally include a 
discussion of all evidence received 
since the last statement of the case 
was issued.  The veteran and his 
representative should then be afforded 
an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




